Exhibit 10.1
 
[ex-101x001.jpg]
 


 
 

--------------------------------------------------------------------------------

 
 
 
CERTIFICATE OF DESIGNATION
OF
SERIES I PREFERRED STOCK
OF
TRILLIANT EXPLORATION CORPORATION


(Pursuant to NRS 78.1955)

 
The following is a statement of the powers, designations, preferences,
limitations, restrictions and relative rights of a series of preferred stock of
Trilliant Exploration Corporation, a Nevada corporation (the “Corporation”), as
authorized and ratified by the board of directors of the Corporation, for the
purposes of confirming a series of the Corporation’s authorized preferred stock,
$.001 par value per share (“Preferred Stock”):
 
10,200,000 shares of the authorized and unissued Preferred Stock of the
Corporation are hereby designated “Series I Preferred Stock” with the following
rights, preferences, powers, privileges and restrictions, qualifications and
limitations.
 
1.    Dividends.
 
From and after the date of the issuance of any shares of Series I Preferred
Stock, the holders of record of each share of Series I Preferred Stock will be
entitled to receive, and the Board of Directors of the Corporation must declare
dividends in an amount equal to the amount of dividends such holders would have
received if each share of Series I Preferred Stock had been one share of the
Corporation’s common stock.
 
2.    Liquidation, Dissolution or Winding Up; Certain Mergers, Consolidations
and Asset Sales.
 
2.1    Preferential Payments to Holders of Series I Preferred Stock.  In the
event of any voluntary or involuntary liquidation, dissolution or winding up of
the Corporation, the holders of shares of Series I Preferred Stock then
outstanding will be entitled to be paid out of the assets of the Corporation
available for distribution to its stockholders before any payment will be made
to the holders of Common Stock or any other Junior Securities by reason of their
ownership thereof, an amount per share equal to One Dollar ($1.00) per share
(the “Base Amount”) plus any accrued but unpaid dividends.   If upon any such
liquidation, dissolution or winding up of the Corporation, the assets of the
Corporation available for distribution to its stockholders are insufficient to
pay the holders of shares of Series I Preferred Stock the full amount to which
they are entitled under this Section 2.1, the holders of shares of Series I
Preferred Stock will share ratably in any distribution of the assets available
for distribution in proportion to the respective amounts that would otherwise be
payable in respect of the shares held by them upon such distribution if all
amounts payable on or with respect to such shares were paid in full.  The
aggregate amount which a holder of a share of Series I Preferred Stock is
entitled to receive under this Section 2.1 is referred to as the “Series I
Liquidation Amount.”
 
2.2    Distribution of Remaining Assets.  In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, after the
payment of all preferential amounts required to be paid to the holders of shares
of Series I Preferred Stock as provided in Section 2.1, the remaining assets of
the Corporation available for distribution to its stockholders will be
distributed among the holders of Junior Securities, in accordance with their
respective terms.  After the payment of all preferential amounts required to be
paid to the holders of shares of Series I Preferred Stock as provided in

 
 

--------------------------------------------------------------------------------

 

Section 2.1, the holders of shares of Series I Preferred Stock shall not
participate in the distribution of the remaining assets pursuant to this Section
2.2.
 
2.3    Deemed Liquidation Events.
 
2.3.1    Definition.  Each of the following events will be considered a “Deemed
Liquidation Event” unless the holders of at least a majority of the outstanding
shares of Series I Preferred Stock elects otherwise by written notice sent to
the Corporation at least ten days prior to the effective date of any such event:
 
(a)    a merger or consolidation in which
 
(i)    the Corporation is a constituent party or
 
(ii)    a subsidiary of the Corporation is a constituent party and the
Corporation issues shares of its capital stock pursuant to such merger or
consolidation,
 
except any such merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock or other equity interests of (1) the
surviving or resulting corporation or entity or (2) if the surviving or
resulting corporation or entity is a wholly owned subsidiary of another
corporation or entity immediately following such merger or consolidation, the
parent corporation or entity of such surviving or resulting corporation or
entity (provided that, for the purpose of this Section 2.3.1, all shares of
Common Stock issuable upon exercise of Options (as defined in Section 4.4.1)
outstanding immediately prior to such merger or consolidation or upon conversion
of Convertible Securities (as defined in Section 4.4.1) outstanding immediately
prior to such merger or consolidation will be deemed to be outstanding
immediately prior to such merger or consolidation and, if applicable, converted
or exchanged in such merger or consolidation on the same terms as the actual
outstanding shares of Common Stock are converted or exchanged);
 
(b)    the sale, lease, transfer, exclusive license or other disposition, in a
single transaction or series of related transactions, by the Corporation or any
subsidiary of the Corporation of all or a majority of the assets or revenue or
earnings generating capacity of the Corporation and its subsidiaries taken as a
whole (including, without limitation, any of its patents), or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if a majority of the assets or revenue or earnings generating
capacity of the Corporation and its subsidiaries taken as a whole are held by
such subsidiary or subsidiaries, except where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned subsidiary of the
Corporation; or
 
 
2.3.2    Effecting a Deemed Liquidation Event.
 
(a)    The Corporation will not have the power to effect a Deemed Liquidation
Event referred to in Section 2.3.1(a)(i) unless the agreement or plan of merger
or consolidation for such transaction (the “Merger Agreement”) provides that the
consideration payable to the stockholders of the Corporation will be allocated
among the holders of capital stock of the Corporation in accordance with
Sections 2.1 and 2.2.  In the event of a Deemed Liquidation Event referred to in
Section 2.3.1(a)(ii), 2.3.1(b) or 2.3.1(c), if the Corporation does not effect a
dissolution of the Corporation under the Nevada Revised Statutes within 90 days
after such Deemed Liquidation Event, then (i) the Corporation will send a
written notice to each holder of

 
 

--------------------------------------------------------------------------------

 

Series I Preferred Stock no later than the 90th day after the Deemed Liquidation
Event advising such holders of their right (and the requirements to be met to
secure such right) pursuant to the terms of the following clause (ii) to require
the redemption of such shares of Series I Preferred Stock, and (ii) if the
holders of at least a majority of the then outstanding shares of Series I
Preferred Stock so request in a written instrument delivered to the Corporation
not later than 120 days after such Deemed Liquidation Event, the Corporation
will use the consideration received by the Corporation, if any, for such Deemed
Liquidation Event (net of any retained liabilities associated with the assets
sold or technology licensed, as determined in good faith by the Board of
Directors of the Corporation), together with any other assets of the Corporation
available for distribution to its stockholders (the “Available Proceeds”), to
the extent legally available therefor, on the 150th day after such Deemed
Liquidation Event, to redeem all outstanding shares of Series I Preferred Stock
at a price per share equal to the Series I Liquidation Amount (referred to in
this Section 2.4 as the “Redemption Price”).  Notwithstanding the foregoing, in
the event of a redemption pursuant to the preceding sentence, if the Available
Proceeds are not sufficient to redeem all outstanding shares of Series I
Preferred Stock, the Corporation will redeem a pro rata portion of each holder’s
shares of Series I Preferred Stock to the fullest extent of such Available
Proceeds, based on the respective amounts that would otherwise be payable in
respect of the shares to be redeemed if the Available Proceeds were sufficient
to redeem all such shares, and will redeem the remaining shares to have been
redeemed as soon as practicable after the Corporation has funds legally
available therefor.  The Corporation will send written notice of the mandatory
redemption (the “Redemption Notice”) to each holder of record of Series I
Preferred Stock not less than 40 days prior to each Deemed Liquidation
Event.  Each Redemption Notice will state:
 
(i)    the number of shares of Series I Preferred Stock held by the holder that
the Corporation will redeem on the date of the Deemed Liquidation Event
specified in the Redemption Notice;
 
(ii)    the date of the Deemed Liquidation Event and the Redemption Price;
 
(iii)    the date upon which the holder’s right to convert such shares
terminates (as determined in accordance with Section 4.1); and
 
(iv)    that the holder is to surrender to the Corporation, in the manner and at
the place designated, his, her or its certificate or certificates representing
the shares of Series I Preferred Stock to be redeemed.
 
2.3.3    Opt Out; Tender of Certificates.  If the Corporation receives, on or
prior to the 20th day after the date of delivery of the Redemption Notice to a
holder of Series I Preferred Stock, written notice from such holder that such
holder elects to be excluded from the redemption provided in this Section 2.3,
then the shares of Series I Preferred Stock registered on the books of the
Corporation in the name of such holder at the time of the Corporation’s receipt
of such notice will thereafter be “Excluded Shares.”  Excluded Shares will not
be redeemed or redeemable pursuant to this Section 2.3, whether in such Deemed
Liquidation Event or thereafter.  On or before the date of the Deemed
Liquidation Event, each holder of shares of Series I Preferred Stock to be
redeemed on such date, unless such holder has exercised his, her or its right to
convert such shares as provided in Section 4, must surrender the certificate or
certificates representing such shares (or, if such registered holder alleges
that such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate) to the
Corporation, in the manner and at the place designated in the Redemption Notice,
and thereupon

 
 

--------------------------------------------------------------------------------

 

the Redemption Price for such shares will be payable to the order of the person
whose name appears on such certificate or certificates as the owner thereof.  In
the event less than all of the shares of Series I Preferred Stock represented by
a certificate are redeemed, a new certificate representing the unredeemed shares
of Series I Preferred Stock will promptly be issued to such holder.  If the
Redemption Notice has been duly given, and if on the date of the Deemed
Liquidation Event the Redemption Price payable upon redemption of the shares of
Series I Preferred Stock to be redeemed in such Deemed Liquidation Event is paid
or tendered for payment or deposited with an independent payment agent so as to
be available therefor in a timely manner, then notwithstanding that the
certificates evidencing any of the shares of Series I Preferred Stock so called
for redemption have not been surrendered, dividends with respect to such shares
of Series I Preferred Stock will cease to accrue after date of the Deemed
Liquidation Event and all rights with respect to such shares will forthwith
after the date of the Deemed Liquidation Event terminate, except only the right
of the holders to receive the Redemption Price without interest upon surrender
of their certificate or certificates therefor.
 
Prior to the distribution or redemption provided for in this Section 2.3, the
Corporation will not expend or dissipate the consideration received for such
Deemed Liquidation Event, except to discharge expenses incurred in connection
with such Deemed Liquidation Event.
 
 
2.3.4   Amount Deemed Paid or Distributed.  If the amount deemed paid or
distributed under this Section 2.3 is made in property other than in cash, the
value of such distribution will be the fair market value of such
property determined as follows:
 
(a)    For securities not subject to investment letters or other similar
restrictions on free marketability,
 
(i)    if traded on a securities exchange or the NASDAQ Stock Market, the value
will be deemed to be the average of the closing prices of the securities on such
exchange or market over the 30-period ending three days prior to the closing of
such transaction;
 
(ii)    if actively traded on the over-the-counter-bulletin-board (OTCBB), the
value will be deemed to be the average of the closing bid prices over the 30-day
period ending three days prior to the closing of such transaction; or
 
(iii)    if there is no active public market, the value will be the fair market
value thereof, as determined in good faith by the Board of Directors of the
Corporation.
 
(b)    The method of valuation of securities subject to investment letters or
other similar restrictions on free marketability (other than restrictions
arising solely by virtue of a stockholder’s status as an affiliate or former
affiliate) will take into account an appropriate discount (as determined in good
faith by the Board of Directors of the Corporation) from the market value as
determined pursuant to clause (a) above so as to reflect the approximate fair
market value thereof.
 
2.3.5   Allocation of Escrow.  In the event of a Deemed Liquidation Event
pursuant to Section 2.3.1(a)(i), if any portion of the consideration payable to
the stockholders of the Corporation is placed into escrow or is payable to the
stockholders of the Corporation subject to contingencies, the Merger Agreement
will provide that (a) the portion of such consideration that is not placed in
escrow and not subject to any contingencies (the “Initial Consideration”) will
be allocated among the holders of capital stock of the Corporation in accordance
with Sections 2.1 and 2.2 as if the Initial Consideration were the only
consideration payable in connection with such Deemed Liquidation Event and (b)
any additional consideration

 
 

--------------------------------------------------------------------------------

 

that becomes payable to the stockholders of the Corporation upon release from
escrow or satisfaction of contingencies will be allocated among the holders of
capital stock of the Corporation in accordance with Sections 2.1 and 2.2 after
taking into account the previous payment of the Initial Consideration as part of
the same transaction.
 
3.     Voting.
 
3.1    General.  On any matter presented to the stockholders of the Corporation
for their action or consideration at any meeting of stockholders of the
Corporation (or by written consent of stockholders in lieu of meeting), each
holder of outstanding shares of Series I Preferred Stock will be entitled to
cast the number of votes equal to the number of whole shares of Common Stock
into which the shares of Series I Preferred Stock held by such holder are
convertible as of the record date for determining stockholders entitled to vote
on such matter.  Except as provided by law or by the other provisions of the
Articles of Incorporation or Certificate or Designation, holders of Series I
Preferred Stock will vote together with the holders of Common Stock as a single
class.
 
 
4.    Optional Conversion.
 
The holders of the Series I Preferred Stock will have conversion rights as
follows (the “Conversion Rights”):
 
4.1    Right to Convert.
 
4.1.1    Conversion Ratio.  Each share of Series I Preferred Stock will be
convertible, at the option of the holder thereof, at any time and from time to
time, and without the payment of additional consideration by the holder thereof,
into such number of fully paid and nonassessable shares of the
Corporation’s  Common Stock as is determined by dividing (i) the Base Amount by
(ii) the average of the closing prices of the securities on the OTCBB, NASDAQ or
other exchange or market on which such Common Stock trades over the 5-day period
ending three days prior to the closing of such transaction (the“Series I
Conversion Price”).  In the event that on the date of optional conversion
pursuant to this Section 4.1.1 the Corporation’s Common Stock is not trading on
the OTCBB, NASDAQ or other public exchange or market, the denominator in the
formula for the Series I Conversion Price shall be the fair market value of the
Corporation’s Common Stock, as determined in good faith by the Board of
Directors of the Corporation
 
4.1.2    Termination of Conversion Rights.  In the event of a liquidation,
dissolution or winding up of the Corporation or a Deemed Liquidation Event, the
Conversion Rights will terminate at the close of business on the last full day
preceding the date fixed for the payment of any such amounts distributable on
such event to the holders of Series I Preferred Stock.
 
4.2    Fractional Shares.  No fractional shares of Common Stock will be issued
upon conversion of the Series I Preferred Stock.  Any fractional shares to which
the holder would otherwise be entitled will be
cancelled with no compensation to such holder.
 
4.3    Mechanics of Conversion.
 
4.3.1    Notice of Conversion.  In order for a holder of Series I Preferred
Stock to voluntarily convert shares of Series I Preferred Stock into shares of
Common Stock, such holder will surrender the certificate or certificates for
such shares of Series I Preferred Stock (or, if such registered holder alleges
that such certificate has been lost, stolen or destroyed, a lost certificate
affidavit and agreement reasonably acceptable to the Corporation to indemnify
the Corporation against any claim that may be made against the Corporation on
account of the alleged loss, theft or destruction of such certificate), at the
office of the transfer agent for the Series I Preferred Stock, together with
written notice that such holder elects to convert all or any number of the
shares of the Series I Preferred Stock represented by such certificate or
certificates and, if applicable, any event on which such conversion is
contingent.  Such notice will state such holder’s name or the names of the
nominees in which such holder wishes the certificate or certificates for shares
of Common Stock to be issued.  If required by the Corporation, certificates
surrendered for conversion will be endorsed or accompanied by a written
instrument or instruments of transfer, in form reasonably satisfactory to the
Corporation, duly executed by the registered holder or his, her or its attorney
duly authorized in writing.  The close of business on the date of receipt by the
transfer agent (or by the Corporation if the Corporation serves as its own
transfer agent) of such certificates (or lost certificate affidavit and
agreement) and notice will be the time of conversion (the “Conversion Time”),
and the shares of Common Stock issuable upon conversion of the shares
represented by such certificate will be deemed to be outstanding of record as of
such date.  The Corporation will, as soon as practicable after the Conversion
Time, (i) issue and deliver to such holder of Series I Preferred Stock, or to
his, her or its nominees, a certificate or certificates for the number of full
shares of Common Stock issuable upon such conversion in accordance with the
provisions hereof and a certificate for the number (if any) of the shares of
Series I Preferred Stock represented by the surrendered certificate that were
not converted into Common Stock, (ii) pay in cash such amount as provided in
Section 4.2 in lieu of any fraction of a share of Common Stock otherwise
issuable upon such conversion.

 
4.3.2    Reservation of Shares.  The Corporation will at all times when the
Series I Preferred Stock will be outstanding, reserve and keep available out of
its authorized but unissued capital stock, for the purpose of effecting the
conversion of the Series I Preferred Stock, such number of its duly authorized
shares of Common Stock as will from time to time be sufficient to effect the
conversion of all outstanding Series I Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock will not be sufficient
to effect the conversion of all then outstanding shares of the Series I
Preferred Stock, the Corporation will take such corporate action as may be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as will be sufficient for such purposes, including, without
limitation, engaging in best efforts to obtain the requisite stockholder
approval of any necessary amendment to the Articles of Incorporation.  Before
taking any action which would cause an adjustment reducing the Series I
Conversion Price below the then par value of the shares of Common Stock issuable
upon conversion of the Series I Preferred Stock, the Corporation will take any
corporate action which may, in the opinion of its counsel, be necessary in order
that the Corporation may validly and legally issue fully paid and nonassessable
shares of Common Stock at such adjusted Series I Conversion Price.
 

--------------------------------------------------------------------------------


 
4.4           Effect of Conversion.  All shares of Series I Preferred Stock that
have been surrendered for conversion as herein provided will no longer be deemed
to be outstanding and all rights with respect to such shares will immediately
cease and terminate at the Conversion Time, except only the right of the holders
thereof to receive shares of Common Stock in exchange therefor, and to receive
payment of any dividends declared but unpaid thereon.  Any shares of Series I
Preferred Stock so converted will be retired and cancelled and may not be
reissued as shares of such series, and the Corporation may thereafter take such
appropriate action (without the need for stockholder action) as may be necessary
to reduce the authorized number of shares of Series I Preferred Stock
accordingly.
 
                     4.5    Taxes.  The Corporation will pay any and all issue
and other similar taxes that may be payable in respect of any issuance or
delivery of shares of Common Stock upon conversion of shares of Series I
Preferred Stock pursuant to this Section 4.  The Corporation will not, however,
be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of shares of Common Stock in a name other
than that in which the shares of Series I Preferred Stock so converted were
registered, and no such issuance or delivery will be made unless and until the
person or entity requesting such issuance has paid to the Corporation the amount
of any such tax or has established, to the satisfaction of the Corporation, that
such tax has been paid.
 
4.6    Adjustment for Merger or Reorganization, etc.  Subject to the provisions
of Section 2.3, if there occurs any reorganization, recapitalization,
reclassification, consolidation or merger involving the Corporation in which the
Common Stock (but not the Series I Preferred Stock) is converted into or
exchanged for securities, cash or other property (other than a transaction
covered by Sections 4.4, 4.6 or 4.7), then, following any such reorganization,
recapitalization, reclassification, consolidation or merger, each share of
Series I Preferred Stock will thereafter be convertible in lieu of the Common
Stock into which it was convertible prior to such event into the kind and amount
of securities, cash or other property which a holder of the number of shares of
Common Stock of the Corporation issuable upon conversion of one share of Series
I Preferred Stock immediately prior to such reorganization, recapitalization,
reclassification, consolidation or merger would have been entitled to receive
pursuant to such transaction; and, in such case, appropriate adjustment (as
determined in good faith by the Board of Directors of the Corporation) will be
made in the application of the provisions in this Section 4 with respect to the
rights and interests thereafter of the holders of the Series I Preferred Stock,
to the end that the provisions set forth in this Section 4 (including provisions
with respect to changes in and other adjustments of the Series I Conversion
Price) will thereafter be applicable, as nearly as reasonably may be, in
relation to any securities or other property thereafter deliverable upon the
conversion of the Series I Preferred Stock.
 
4.10    Notice of Record Date.  In the event:
 
(a)    the Corporation takes a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon conversion of the
Series I Preferred Stock) for the purpose of entitling or enabling them to
receive any dividend or other distribution, or to receive any right to subscribe
for or purchase any shares of capital stock of any class or any other
securities, or to receive any other security; or
 
(b)    of any capital reorganization of the Corporation, any reclassification of
the Common Stock of the Corporation, or any Deemed Liquidation Event; or
 
(c)    of the voluntary or involuntary dissolution, liquidation or winding-up of
the Corporation,
 
then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Series I Preferred Stock a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is proposed to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such other capital stock or securities at the time issuable upon the
conversion of the Series I Preferred Stock) will be entitled to exchange their
shares of Common Stock (or such other capital stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up, and the amount per share and character of such exchange applicable
to the Series I Preferred Stock and the Common Stock.  Such notice will be sent
at least ten days prior to the record date or effective date for the event
specified in such notice.
 
5.    Redemption of  Shares :


5.1    Each share of Series I Preferred Stock will be redeemable, at the option
of the Corporation, at any time and from time to time, and without the payment
of additional consideration by the holder thereof, at the redemption price of
One Dollar ($1.00) per share.


5.2    Each Share of Series I Preferred Stock redeemed or otherwise acquired by
the Corporation will be automatically and immediately cancelled and retired and
will not be reissued, sold or transferred.  Neither the Corporation nor any of
its subsidiaries may exercise any voting or other rights granted to the holders
of Series I Preferred Stock following redemption.
 
6.    Waiver.  Any of the rights, powers, preferences and other terms of the
Series I Preferred Stock set forth herein may be waived on behalf of all holders
of Series I Preferred Stock by the affirmative written consent or vote of the
holders of at least a majority of the shares of Series I Preferred Stock then
outstanding.
 
7.    Notices.  Any notice required or permitted by the provisions of this
Article Fourth to be given to a holder of shares of Series I Preferred Stock
will be mailed, postage prepaid, to the post office address last shown on the
records of the Corporation, or given by electronic communication in compliance
with the provisions of the General Corporation Law, and will be deemed sent upon
such mailing or electronic transmission.
 

--------------------------------------------------------------------------------